Title: To James Madison from Gerard Banks, 28 October 1785
From: Banks, Gerard
To: Madison, James


Honble Sir
Green Bank. Stafford Cy. Oct 28. 1785.
Prompted by the good of my Country, I hope will sufficiently apologize for my addressing you on some matters of very great importance to our Country. Government at present is certainly in a very confused and unhinged situation, and no doubt calls for the deliberate efforts of a wise Legislature, which I hope is the case at this day. Yet Sir Your knowledge of mankind and things in general must point out to you that experience ever carries the most just and powerful weight; therefore the Virtuous and sensible Gentleman is ever open to conviction and well knows that he may be greatly assisted by the juditious observations of those who may be far inferior to him in point of abilities, I expect to be in Richmond the 4th. of Nov. when I shall be happy to have a conference with you on 2 or 3 Subjects, in which I am flattered you will be well pleased. I am, Honble Sir Yr. mo. obt. hble Servt
Ger. Banks
P. S. The heads or out lines of one of the cases, I have lodged wth. the Honble Joseph Jones esquire.
